Citation Nr: 1523666	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  08-09 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for service connected left ankle sprain with calcaneal spur, prior to September 10, 2008, and to an initial evaluation in excess of 20 percent from September 10, 2008 to April 9, 2009, and from July 1, 2009.

2.  Entitlement to an evaluation greater than 10 percent for chronic right ankle sprain with limitation of motion and hypertrophic spurring at the insertion of the Achilles' tendon, prior to September 10, 2008, and to an evaluation in excess of 20 percent from September 10, 2008 to March 10, 2011, and from June 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) beginning in June 2007, which, in pertinent part granted service connection for a left ankle disability and denied entitlement to an evaluation in excess of 10 percent for right ankle disability.  In a subsequent rating decision in January 2009, the initial evaluation of left ankle disability was increased to 20 percent, effective September 10, 2008, and the evaluation of right ankle disability was increased to 20 percent, effective September 10, 2008, and from that date, with the exception of a period of temporary total rating for the right ankle from April 9, 2009 to July 1, 2009, and for the left ankle from March 10, 2011 to June 1, 2011.  The Veteran continues to disagree with the assigned staged ratings.  

During the pendency of this appeal, a grant of separate service connection for bilateral plantar fasciitis was issued in December 2009, effective April 15, 2008.  A 30 percent evaluation was assigned for that bilateral disability.  The Veteran has not disagreed with or appealed any aspect of that grant of service connection, and no issue regarding service connection for plantar fasciitis is before the Board.
 
The issue of entitlement to an evaluation in excess of 20 percent for right ankle disability from July 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claim file is wholly electronic, consisting of scanned documents in Virtual VA and in the eFolder in the VBMS system.
FINDINGS OF FACT

1.  Prior to September 2008, the Veteran's right and left ankle disabilities resulted in some limitations of motion, and some instability, but the Veteran had a normal gait and was able to work as a policeman, with use of ankle braces.  

2.  From September 2008 to April 2009, the Veteran's right ankle disability resulted in no more than marked limitation of motion, but also resulted in increased ankle instability, required evaluation and use of assistive devices, and surgery in April 2009, after failure of conservative measures to control instability, but the Veteran continued to work full-time, with changes to his work assignments.

3.  From September 2008 to March 2011, the Veteran's left ankle disability resulted in no more than marked limitation of motion, but also resulted in instability requiring evaluation and assistive devices, and surgery in March 2011, after failure of conservative measures to control instability, and the Veteran continued to work full-time, with changes to his job description.

4.  The clinical evidence after June 1, 2011, demonstrates that surgical treatment restored stability of the Veteran's left ankle, but residual pain, weakness, and limitation of motion remained, with no more than marked limitation of motion, considered together with pain on use and weakness, and the Veteran continued in his full-time position.


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable, 10 percent evaluation for right ankle instability are met, in addition to the 10 percent evaluation assigned for limitation of motion, prior to September 10, 2008, and the criteria for a 20 percent evaluation for instability are met from September 10, 2008 to April 2009, in addition to the 20 percent evaluation assigned for limitation of motion, to the extent such ratings are not precluded by the amputation rule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5271, 5284 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent prior to September 10, 2008, or for an initial evaluation in excess of 20 percent evaluaiton for limitation of moiton of the left ankle prior to March 10, 2011 to from June 1, 2011, for limitation of motion of the left ankle, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5271, 5284 (2014).

3.  Left ankle instability warrants a separate, compensable, 10 percent disability rating, in addition to the rating for limitation of motion of the left ankle, prior to September 10, 2008, and the criteria for an 20 percent evaluation are met from September 10, 2008 to March 10, 2011, to the extent not precluded by the amputation rule; no criterion for left instability is met from June 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5271, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is a highly complex case involving the Veteran's ankles. 

Effective in November 1994, immediately following the Veteran's discharge, the Veteran was granted service connection for a chronic right ankle sprain with limitation of motion and hypertrophic spurring at the insertion of the Achilles tendon. 

In February 2007, the Veteran requested an increase in the 10 percent for chronic right ankle sprain, and that claim for increase was denied in June 2007, but an increase to 20 percent as of September 10, 2008, was later granted.  In February 2007, the Veteran sought service connection for a left ankle disability.  That claim was granted in June 2007, and a 10 percent initial evaluation was assigned, later increased to 20 percent as of September 10, 2008. 

In addition to the evaluations assigned for right and left ankle disabilities, the Veteran is in receipt of a 30 percent evaluation for bilateral plantar fasciitis from April 15, 2008, to the present.

Law and regulations governing claims for increased ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

The combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were amputation to be performed (38 C.F.R. § 4.68, the "amputation rule").  Thus, the combined evaluations for the Veteran's disabilities below the knee, including the bilateral 30 percent evaluation assigned for plantar fasciitis in this case, shall not exceed the 40 percent evaluation allowed under Diagnostic Code 5165, which provides a 40 percent rating for amputation below the knee permitting prosthesis.  

Claims for increased ankle evaluations

A 10 percent rating is warranted for moderate limitation of motion of an ankle.  A 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, DC 5271.  Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, DC 5270. 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities rated under DC 5015 are to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5015.  The 10 percent and 20 percent ratings provided for in DC 5003 for degenerative arthritis are not applicable to conditions rated under DC 5015.  Id; DC 5003, Note (2).  Rather, DC 5003 directs that the disabilities rated under DC 5015 be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  See id.  Instability of a joint may be joint disability manifestation that is different than limitation of motion, and which entitles the Veteran to a separate evaluation.  More joint movement than normal due to relaxation of ligaments must be considered to be a factor of disability, that is, it is a disability to be rated. 38 C.F.R. § 4.45 (f).  

Because ankle instability is a disability separate from limitation of motion, it should be rated separately.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  There is no Diagnostic Code which provides specific criteria for evaluating ankle disability due to instability.  See DCs 5276-5285; compare with DC 5257 (criteria for evaluating disability due to knee instability).  

The Veteran is currently evaluated for limitation of motion of each ankle.  In addition, a 30 percent evaluation is in effect under DC 5276, by analogy to the criteria for bilateral flatfoot, for bilateral plantar fasciitis.  Therefore, any symptoms encompassed by the rating under DC 5276 may not be considered in the evaluation of ankle motion, as compensating the Veteran for the same symptom under two separate Diagnostic Codes and two sperate ratings would constitute pyramiding.  38 C.F.R. § 4.14.

Under DC 5284 (other foot injuries), a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, and a 30 percent evaluation warranted for severe foot injuries.  With actual loss of use of the foot, or amputation above the ankle, a 40 percent rating is assigned.  The words "moderate" and "severe" are not defined in the VA rating schedule.  Rather, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.

Evaluation of right and left ankle disabilities

1.  Prior to September 10, 2008

Prior to September 10, 2008, the Veteran's right and left ankle sprain disabilities were evaluated as 10 percent disabling under DCs 5015 and 5271.  As noted above, DC 5015 is used to evaluate disability due to a benign growth, and DC 5271 has criteria for evaluating disability due to limitation of range of motion of the ankle.  There is no specific code for rating ankle instability.

On VA examination conducted in April 2007, the Veteran reported loss of stability to his right ankle, stating that his right ankle would "roll over" when he stepped on uneven surfaces.  He was using ankle braces or wraps for support when he was at work.  He was able to continue in his occupation as a policeman.  There was no redness, swelling, or tenderness on palpation of either ankle.  Range of motion for the left foot was from 45 degrees of plantar flexion to 0 degrees of dorsiflexion.  The right foot showed zero degrees of dorsiflexion and 35 degrees of plantar flexion.  

Radiologic examination disclosed small bony densities adjacent to the right lateral malleolus which could represent old trauma or ligamentous calcification.  The examiner concluded that the Veteran had recurrent sprains of the right ankle and a bone spur of the right heel.  The examiner described the Veteran's functional deficit as mild.  The Veteran's gait was steady and he ambulated with no assistive devices.

In October 2007, the provider noted "[p]rominent stiffness of both ankles."  July 2008 x-rays of the ankles disclosed no arthritis.  In August 2008, the Veteran reported that he had rolled his left ankle and it had turned black and blue.  He reported that the left ankle felt "different."  See VA Primary Care Nursing Note, August 14, 2008.  

At his September 2008 VA examination, the Veteran notes that he had been using an ankle brace at work to control right ankle instability, and then instability of the left ankle increased.  The Veteran continued to work full-time as a policeman.  The evidence establishes that the Veteran complained of instability of each ankle, prior to September 10, 2008.  He used an ankle brace, prior to September 10, 2008, but reported increased severity of instability and inability to walk on an uneven surface, at his September 10, 2008, VA examination.  No disability evaluation has been assigned for instability prior to September 10, 2008, for either ankle.  There is no specific Diagnostic Code for evaluation of ankle instability.  Nevertheless, it is a separate symptom from limitation of motion.  Because ankle instability is a disability separate from limitation of motion, it may be rated separately.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14). 

The Board acknowledges that an April 2007 VA examination described only plantar flexion, but not dorsiflexion.  However, the evidence from April 2007 to September 2008 is inconsistent with a lack of ability to dorsiflex in either ankle.  As noted, the Veteran continued to work at a job which required significant walking.  His gait continued to be described as normal.  In fact, providers who examined the Veteran in October 2008 and November 2008 noted that the Veteran had essentially "full" range of motion of each ankle.  

The providers who evaluated the Veteran in August 2008 and September 2008 considered the Veteran's laxity (instability) at the ankles more prominent than the limitation of motion.  These facts are inconsistent with marked limitation of motion of each ankle, so as to warrant an evaluation in excess of 10 percent prior to September 2008.  

The Veteran argues, in essence, that he had a severe limitation of motion of each ankle, so as to warrant a 20 percent evaluation for each ankle under DC 5271, prior to September 10, 2008.  However, there is no evidence that the Veteran's limitations of motion were "marked" during this period.  In particular, the evidence reflects that the Veteran worked full-time as a policeman, was on his feet a lot, and had a normal gait.  See VA Outpatient treatment record, July 15, 2008.  

The Board agrees that the Veteran had moderate limitation of motion, in each ankle, so as to warrant a 10 percent evaluation for limitation of motion under DC 5271, but met no criterion for a higher rating for either ankle, prior to September 10, 2008.  

The Board acknowledges that the Veteran complained of heel pain.  That disability is separately evaluated under DC 5276, from April 15, 2008.  VA is not authorized to assign a higher evaluation for either ankle instability or ankle limitation of motion prior to or from April 2008 based on symptoms of a separate plantar fasciitis disability prior to the Veteran's claim for service connection for plantar fasciitis disability.  

The preponderance of the evidence is against an evaluation in excess of 10 percent for right or left ankle limitation of motion prior September 10, 2008, as the evidence establishes that the Veteran had a normal gait and essentially full range of motion of each ankle.  The evidence establishes that the Veteran had instability, and resolving any doubt in the Veteran's favor, finds disability due to instability warranted a compensable, 10 percent evaluation for each ankle.

2.  Right ankle and left ankle from September 10, 2008 to April 9, 2009

The September 10, 2008, VA examination disclosed limitation of motion and pain in each ankle, and complaints of right ankle instability with walking on an uneven surface.  The right ankle instability had been controlled by use of an ankle brace at work, and the Veteran had continued to work full-time as a policeman, but expressed doubts that he could continue to do so.  The Veteran was referred for specialty orthopedic consultation due to inability to walk on uneven surfaces expressed at that examination.  

In October 2008, the Veteran was referred to a specialist for evaluation of chronic laxity/instability due to bilateral anterolateral talofibular ligament rupture.  It was noted that surgical stabilization had been recommended and that the Veteran had failed conservative management of physical therapy, braces and was experiencing recurrent sprains on level surfaces.  The Veteran, who was employed as a military policeman, expressed "concern with ability to perform duties of job."  See Radiology Request Narrative, October 31, 2008.  

MRI of the right ankle and of the left ankle in October 2008 disclosed that the anterior talofibular ligaments could not be visualized and were likely chronically torn.  The radiologic examination also disclosed a calcified body inferior and anterior to the distal fibula, compatible with remote injury.  

In November 2008, an orthopedic specialist determined that the Veteran required surgical correction of instability of both ankles.  The Veteran expressed concerns about his ability to perform his job.  From September 10, 2008 to April 2009, the Veteran's right ankle instability was described as 3+ and daily rolling over.  The fact that instability of each ankle was medically determined to require surgery as a result of the referral from the September 2008 evaluation is factual evidence of increased instability to 20 percent, as of September 10, 2008, for each ankle.  

The evidence reflects that instability, not loss of range of motion, was the Veteran's prominent symptom in each ankle by the time of October 2008 radiologic examination and November 2008 surgical evaluation conducted following the Veteran's September 2008 request for evaluation.  

In November 2008, the orthopedic consultation provider noted that the Veteran reported that he turned his ankles "every" day.  The Veteran's eversion was described as "very loose." The Veteran had full ankle range of motion and subtalar range of motion.  The assessment was bilateral ankle instability.  

In April 2009, the Veteran underwent surgical reconstruction of the lateral ligament, right ankle.  A temporary total rating was assigned; that total rating ended in July 2009.  The Veteran's most prominent right ankle symptoms immediately prior to the April 2009 surgical treatment were instability, that is, too much motion, rather than loss of motion.  

As noted, the providers who evaluated the Veteran for surgical treatment of instability described the Veteran's range of motion of each foot as full, with weakness and pain.  The Board does not disagree with the 20 percent evaluation assigned for loss of range of motion, but does not find any evidence that the Veteran had limitation of motion in any direction that would support a rating in excess of 20 percent for limitation of motion disability in each ankle.  

A 20 percent rating is the maximum schedular evaluation available for limitation of motion or ankylosis of an ankle, unless the ankle is permanently flexed at between 30 degrees and 40 degrees of plantar flexion or 0 degrees to 10 degrees of dorsiflexion.  The medical evidence that the Veteran has essentially full range of motion at the September 19, 2008 examination, and the fact that no increased loss of motion was shown in later examinations, is persuasive evidence that the Veteran did not have ankylosis warranting evaluation in excess of 20 percent for ankle loss of motion.  

In this regard, the Board notes that combined evaluations for ankle and foot disabilities in each leg may not exceed 40 percent, when combined.  38 C.F.R. § 4.68.  The RO will determined how to combine the grants of a separate 20 percent evaluation for instability of each ankle with the 20 percent limitation of motion evaluations assigned for each ankle, and the 30 percent evaluation in effect for service-connected plantar fasciitis, from August 2008, when it effectuates this decision.  

3.  Left ankle from April 9, 2009 to March 10, 2011

On VA examination conducted in October 2009, the Veteran reported bilateral foot pain while standing, while walking, and at rest.  He reported swelling, redness, stiffness, fatigability, weakness, and lack of endurance, while walking or standing.  The examiner found evidence of abnormal weight-bearing and unusual shoe wear pattern, bilaterally.  Left ankle dorsiflexion was from zero degrees to 20 degrees and left plantar flexion was from 0 degrees to five degrees.  

In May 2010, the Veteran had mild left ankle subluxation on anterior Drawer test and his talar tilt test was mildly positive.  He had 15 degrees of dorsiflexion and 40 degrees of plantar flexion.  

In early 2011, the Veteran was evaluated for left ankle surgery.  The providers found left ankle instability.  In March 2011, the Veteran underwent lateral ligament reconstruction, left ankle, for "[l]axity 3+ of the anterior talofibular and calcaneal fibular ligaments."  

The Board does not disagree with the 20 percent evaluation assigned for left ankle limitation of motion during the period from April 9, 2009 to March 10, 2011 (exclusive of a period during which a temporary total rating was assigned following right ankle surgery).  However, there is no evidence to support an evaluation in excess of the 20 percent assigned for left ankle limitation of motion disability, given that the evidence establishes 40 degrees of left plantar flexion and 15 degrees of dorsiflexion, at worst, during this period.  

4.  Left ankle evaluation from June 1, 2011

As noted above, in March 2011, the Veteran underwent left ankle surgery to correct instability.  A total disability evaluation was assigned through June 1, 2011.  Postoperative evaluation in June 2011 revealed "no instability and minimal soreness" in the left ankle.  This evidence is unfavorable to a continued evaluation for instability of the left ankle.

VA examination of the left ankle in July 2012 revealed that the Veteran had 30 degrees of left plantar flexion, with evidence of pain beginning at 20 degrees, and 10 degrees of dorsiflexion, without pain.  He had good strength in the left ankle.  He did not use a brace or other assistive device.  The examiner stated the Veteran had chronic residuals consisting of painful motion, some weakness, and fatigability of the left ankle following surgery.  This evidence is unfavorable to a continued evaluation for instability of the left ankle.  This evidence is favorable to continuation of the 20 percent evaluation for loss of range of motion, but there is no finding which would support an evaluation in excess of 20 percent (ankylosis or severe foot injury).

VA outpatient clinical records though March 2015 reflect that the Veteran continued to hold an administrative police job.  He continued to complain of prominent ankle pain, among other musculoskeletal complaints.  He did not use any assistive device or brace for ambulation.  The Veteran reported that he was unable to run due to ankle disability.  These records reflect that the Veteran denied recent changes in mobility.  The Veteran sought evaluation for a left leg injury during this period, but did not indicate left ankle injury or complaints.

The records following the Veteran's left ankle surgery in 2011 reflect that the Veteran continue to complain of left ankle pain, limitation of motion, and fatigability.  The Veteran had slightly more than one-half of normal range of plantar flexion and half the normal range of dorsiflexion.  In addition, pain with motion or on palpation was also present.  Thus, the Board does not disagree with the 20 percent evaluation assigned under DC 5271 from June 1, 2011.  

There is no notation that the Veteran had instability, rolling, or giving way of the left ankle, or falling due to left ankle disability.  There is no evidence of any other symptom or complaint not addressed in the rating criteria for DC 5271.  All symptoms of left ankle disability noted after June 1, 2011 are addressed in the 20 percent evaluation under DC 5271, so there is no factual basis for a separate evaluation under any other Diagnostic Code.  

If evaluated under DC 5284, rather than under DC 5271, the left ankle disability symptoms would warrant a finding that there was moderate right ankle disability, but not moderately severe disability so as to warrant an evaluation in excess of 20 percent.  Thus, evaluation under DC 5284 would be no more favorable to the Veteran than the evaluation already assigned under DC 5271.

There is no symptom of left ankle disability demonstrated by the record which would warrant a higher rating under any other applicable Diagnostic Code.  The preponderance of the evidence is against an evaluation in excess of 20 percent for left ankle disability after June 1, 2011.

Extraschedular evaluation

Additionally, with respect to each rating period for ankle disability considered above, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the criteria for rating ankle disability, as discussed under DCs 5271 and 5284, encompass all symptoms of disability the Veteran manifested.  Higher ratings are available, at least for those periods not subject to limitation by the amputation rule (38 C.F.R. § 4.68) but the Veteran did not manifest increased or additional symptoms which would be required for the higher ratings.  

In particular, the medical evidence is unfavorable to a finding that the Veteran manifested ankle and foot disability of either lower extremity equivalent to amputation below the knee or loss of use of the ankle.  The assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional factors or symptoms of service-connected disability that have not been attributed to a specific service-connected condition.  Moreover, the Veteran continued to work full-time as a policeman, although in an administrative role.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claim for a higher initial evaluation for left ankle disabilities follows an initial grant of service connection.  Where a claim for service connection has been substantiated, the filing of a Notice of Disagreement with the RO's decision as to the initial assignment of a disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Thus, no further notice is required as to this claim. 

As to the claim for an increased evaluation for right ankle sprain and spurring at the insertion of the Achilles tendon, the Veteran was notified of the criteria for an increased rating, and of the types of evidence which might substantiate such a claim, in March 2007.  In October 2007, and thereafter, the RO provided duty-to-assist notice specific to the Veteran's separate claim for service connection for a bilateral foot disability, which was granted.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided in the context of the claim for an increased rating for right ankle disability.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that the duty to assist requirements have been fulfilled, as to the claims addressed in this decision.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has been afforded VA examinations.  Service treatment records are associated with the claims file.  VA clinical records are associated with the claims file.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for an evaluation in excess of 10 percent for right ankle limitation of motion prior to September 10, 2008, is denied, but a separate, compensable, 10 percent evaluation for right ankle instability prior to September 10, 2008 is granted, subject to law and regulations governing the effective date of an award of compensation. 

The appeal for an initial evaluation in excess of 10 percent for left ankle limitation of motion prior to September 10, 2008, is denied, but a separate, compensable, 10 percent evaluation for left ankle instability is granted, subject to law and regulations governing the effective date of an award of compensation. 

The appeal for an evaluation in excess of 20 percent for right ankle limitation of motion from September 10, 2008, to April 2009, is denied, but a separate, compensable, 20 percent evaluation for right ankle instability from September 10, 2008, to April 2009 is granted, to the extent not precluded by 38 C.F.R. § 4.68, subject to law and regulations governing the effective date of an award of compensation. 
The appeal for an initial evaluation in excess of 20 percent for left ankle limitation of motion prior to March 10, 2011, or after June 1, 2011 is denied, but a separate, compensable, 20 percent initial evaluation for left ankle instability from September 10, 2008, to March 10, 2011 is granted, to the extent not precluded by 38 C.F.R. § 4.68, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only. 


REMAND

The Veteran underwent reconstruction of the right ankle lateral ligament in April 2009, and a temporary total evaluation was assigned from the date of the surgery through July 1, 2009.  Post-surgical evaluation of the Veteran's right ankle motion in October 2009 and evaluation of motion and stability noted in May 2010 reflect that the Veteran's range of motion and stability were considered good.  

However, the report of a January 2011 VA examination describes the right ankle surgery as "failed," and a July 2012 VA examination of the left ankle includes no information about the Veteran's right ankle range of motion or stability.  VA treatment records through March 2015 refer to the right ankle in the same general terms as the left ankle, but do not provide specific information about right ankle range of motion or stability.  The evidence of the Veteran's function of the rating ankle after July 1, 2009 is not adequate for rating purposes.  Further development must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA clinical records relevant to his right ankle, from July 2009 to the present, should be obtained, to include any operative reports, records of fee-basis treatment, VA records related to ordering or purchase of orthotics, braces, or other ankle appliances or assistive devices. 

2.  The Veteran should be afforded an opportunity to provide or identify private clinical records about his right ankle after July 9, 2009, to identify any non-VA clinical records, and to submit or identify non-clinical sources of evidence, such as employment records, pharmacy records which might show purchases of devices such as an ankle brace, photographs, or other non-medical evidence such as statements of others.  

3.  Once all relevant evidence for the right ankle for the period from July 1, 2009 to the present has been associated with the claims file, the Veteran should be afforded VA examination of the right ankle.  The claims folder must be made available to the examiner for review of the case.  A notation indicating what records were reviewed should be included in the report.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should conduct range of motion and stability testing of the right ankle.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of instability in any plane of motion, pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion or instability is observed, the examiner should indicate the point at which the symptom(s) begins. 

In addition, the examiner should indicate whether the Veteran's right ankle functional use or loss of functional use has remained constant since July 1, 2009.  If there have been increases or decreases in functional loss, either as to range of motion or stability, the examiner should explain when the increase or decrease occurred, how it was manifested, and the severity of each decrease in functioning.  

In particular, the examiner must comment on the notations that the Veteran's right ankle stabilization surgery "failed," and describe the clinical findings, including information as to the date of the findings, which support a determination that the right ankle surgery was or was not successful.  

4.  Readjudicate the disability rating for right ankle loss of motion for the period remaining on appeal, that is, July 1, 2009, to the present.  Address all factors of disability.  If the determination is unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


